t c memo united_states tax_court betty w thompson petitioner v commissioner of internal revenue respondent docket no filed october david d aughtry and donald p lancaster for petitioner julie m t foster for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the special trial judge's opinion which is set forth below 1unless otherwise specified all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge dean special_trial_judge this matter is before the court on petitioner's motion for litigation and administrative costs pursuant to sec_7430 and rule in separate notices of deficiency addressed to betty w thompson hereinafter petitioner and her husband lawrence n thompson hereinafter mr thompson respondent determined a deficiency in and an addition to the federal gift_tax liability of each of them as follows calendar_year ended deficiency dollar_figure addition_to_tax sec_6660 dollar_figure the adjustment in the respective notices of deficiency was primarily attributable to respondent's determination that the value of gifts of common_stock made in the year was dollar_figure instead of dollar_figure as reported on the gift_tax_return signed by petitioner and mr thompson the petition in this case was filed on date on date the court issued its notice setting petitioner's case and mr thompson's case for trial at the date trial calendar in atlanta georgia within the period allowed by rule f petitioner and mr thompson submitted an expert witness report on the valuation of the 2the notices also determined that there were taxable_gifts from prior periods in the amount of dollar_figure and not dollar_figure as reported on the return closely held stock which was the subject of respondent's deficiency notices shortly before trial respondent accepted the valuation contained in the expert witness report a stipulation of settled issues and a revised stipulation of settled issues were filed with the court in may and august of respectively concurrently with the filing of the stipulation of settled issues petitioner filed her motion for litigation and administrative costs respondent filed a response to petitioner's motion and petitioner filed a reply to respondent's response to petitioner's motion also since the filing of the motion and responses the parties have stipulated additional facts and petitioner has filed an additional affidavit4 neither party initially requested a hearing in this matter respondent eventually requested a hearing on the element of petitioner's payment of legal fees but the court concludes that a hearing is not necessary for the proper consideration and disposition of this motion rule a 3the parties have agreed that there is a deficiency in gift_tax due from petitioner for the taxable_year in the amount of dollar_figure and that there is no addition_to_tax due from petitioner for the taxable_year under the provisions of sec_6660 4petitioner supplied an additional affidavit attesting to the attorney's_fees that she allegedly paid_or_incurred the court decides the motion for litigation and administrative costs based upon the pleadings petitioner's motion with attached exhibits respondent's response with attached exhibits petitioner's reply to respondent's response with attached exhibits the parties' stipulations and petitioner's additional affidavit the relevant facts as drawn from the record are set out below background petitioner and mr thompson resided at milledgeville georgia at the time the petition in this case was filed mr thompson is the chief executive of and principal_shareholder in t s hardwoods inc the company the company is a closely held family_corporation located in milledgeville georgia the company is engaged in the operation of hardwood sawmills on date mr thompson made gifts of stock in the company to his son and two daughters on date the internal_revenue_service received a form_709 united_states gift and generation-skipping_transfer_tax return signed by l n thompson jr as donor petitioner also signed the return indicating her consent to split-gift treatment under sec_5petitioner and mr thompson had given split_gifts of stock in the company to their children in the years and that reduced the amount of unified_credit available for application to the tax on the gifts made in see sec_2505 this issue has been settled by agreement of the parties on a schedule attached to the return gifts of big_number shares of the company to lawrence n thompson iii big_number shares to barbara e thompson and big_number shares to ann w jefferson were reported all of the shares were valued at dollar_figure per share and the valuation was supported by the computations of james m grant c p a hereinafter mr grant the return preparer mr grant valued the company stock by capitalizing the yearly average net profit per share pincite percent and comparing the resulting figure of dollar_figure to the book_value per share as of date which was dollar_figure after finding the average of the two figures dollar_figure mr grant then deducted a discount of percent for lack of marketability and the transfer of a minority interest the deduction for the discount of dollar_figure from the average of dollar_figure resulted in the reported valuation of dollar_figure per share both gift_tax returns were selected for examination by respondent on date mr thompson and his accountant mr grant met with respondent's examining agent at the company's facilities in milledgeville georgia respondent's examining agent an estate and gift_tax attorney was primarily interested in discussing with mr thompson and mr grant the level of the 6part i line of mr thompson's form_709 was marked with an x in the yes column indicating that his spouse petitioner intended to file a separate gift_tax_return for the calendar_year the parties have stipulated that petitioner in fact filed a form_709 reporting the subject gifts discount taken in determining the value of the company's shares when the and gifts were made to the thompson children respondent's examining agent made his own computation of the value of the company stock the agent using what he considered to be a comparable publicly traded corporation determined in his report that the hypothetical market_value of the company on the valuation_date was dollar_figure per share he then discounted that value by percent or dollar_figure per share to reflect the lack of marketability of closely held stock to the discounted value of dollar_figure he applied a control premium of percent or dollar_figure which he added to the marketability discounted value of dollar_figure to arrive at a figure of dollar_figure per share finally he rounded to the amount of dollar_figure as his proposed per-share value of the company stock to a hypothetical buyer in august of mr thompson engaged attorney j rené hawkins hereinafter mr hawkins in connection with representing mr thompson in the examination of the gift_tax_return mr hawkins suggested that mr thompson hire an independent_appraiser to value the shares that mr thompson had given to the children based upon this advice mr thompson hired john o batson hereinafter mr batson to perform an appraisal of the company stock control here represents ownership of more than percent of the stock of a corporation by a single family mr batson prepared an appraisal report and submitted it to the company mr batson's fee was paid_by the company and charged as compensation to mr thompson it was mr thompson's understanding that both mr batson and mr hawkins although formally engaged by him were also representing his wife here petitioner with respect to her potential gift_tax liability in due course petitioner and mr thompson received the revenue_agent's_report and filed a protest in may of mr hawkins by letter submitted the appraisal prepared by mr batson to the appeals_office on or about date statutory notices were issued to petitioner and mr thompson determining gift_tax deficiencies and additions to tax under sec_6660 based on respondent's valuation of the company stock the petition was filed on date upon the filing of respondent's answer on date the case was at issue a notice setting case for trial dated date set the case for trial on date and the standing pre-trial order directed the parties to file expert witness reports no later than days prior to the first day of the trial session on or about date mr thompson hired attorney david aughtry hereinafter mr aughtry to represent mr thompson and petitioner at trial a valuation expert z christopher mercer hereinafter mr mercer of mercer capital management inc was in turn engaged by mr aughtry to prepare an appraisal of the shares of the company for use in the gift_tax valuation cases of mr thompson and petitioner mr mercer prepared an appraisal report and submitted it to mr thompson mr mercer's fee was paid_by the company and charged as compensation to mr thompson although mr aughtry and mr mercer were formally engaged by mr thompson it was understood that they would also represent petitioner's interests in her separate gift_tax case mr aughtry entered his appearance in petitioner's case on date petitioner provided a copy of the valuation report prepared by mr mercer to respondent within the time required under rule f respondent on the record at a hearing in atlanta georgia on date accepted the per-share value of the company stock as determined by mr mercer dollar_figure for the year and lesser values for gifts in the previous years respondent also conceded on the record that the addition_to_tax under sec_6660 would not apply it was agreed that the settlement would apply to both petitioner's and mr thompson's case since mr thompson had a net_worth in excess of dollar_figure million he did not file a motion for fees and costs in his case 8the company advanced other litigation costs and charged them as compensation to mr thompson the court ordered the parties to meet and attempt to prepare a stipulation of agreed facts relevant to the issue of petitioner paying' or incurring' the costs claimed in petitioner's motion in response thereto petitioner filed an affidavit with the court the affidavit sworn to the best of her knowledge and belief on date states in paragraph that petitioner has incurred and paid fees and costs in the amount of dollar_figure on date the court once again ordered the parties to file a stipulation of facts regarding whether petitioner paid' or incurred' the litigation and administrative costs at issue on date the parties filed a stipulation of facts attached to the stipulation as joint exhibit 7-g is a copy of a check drawn by petitioner to her husband in the amount of dollar_figure dated date petitioner is not employed and although she receives occasional dividend income most of her income and assets have come from mr thompson directly or indirectly discussion sec_7430 provides that in the case of any administrative or court proceedings brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the prevailing_party may be awarded a judgment for reasonable_administrative_costs incurred in connection with any administrative proceedings within the irs and reasonable_litigation_costs incurred in connection with any court_proceeding to qualify as a prevailing_party under the statute petitioner must establish that the position_of_the_united_states in the proceeding was not substantially justified she substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented and she met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 to recover litigation costs petitioner must also establish that she exhausted the administrative remedies available to her within the internal_revenue_service and that she did not unreasonably protract the proceedings sec_7430 petitioner bears the burden_of_proof with respect to each of the preceding requirements rule e petitioner's motion in this case seeks litigation and administrative costs paid_or_incurred beginning with the examination of the returns of petitioner and of mr thompson on which the split_gifts were reported through the filing of petitioner's reply to respondent's response to petitioner's motion for litigation and administrative costs respondent agrees in her response to petitioner's motion for litigation and administrative costs that petitioner has substantially prevailed with regard to the amount in controversy and that petitioner meets the net_worth requirement for the reasons stated below we find it unnecessary to address the issues of whether the position of respondent was substantially justified in this matter whether petitioner exhausted administrative remedies and whether petitioner unreasonably protracted the court and administrative proceedings petitioner must pay or incur fees and costs upon examination of the record in this case we conclude that petitioner has not carried her burden of proving that she has paid_or_incurred any costs in connection with these administrative or judicial proceedings as required by statute and the rules of this court sec_7430 and reasonable litigation and administrative costs incurred rule d reasonable litigation and administrative costs paid_or_incurred in 100_tc_88 a husband and wife filed a joint federal_income_tax return were issued a joint statutory notice filed a joint petition and had a combined net_worth greater than dollar_figure million but less than dollar_figure million each this court held that each petitioner met the net_worth requirements of u s c sec d b incorporated into sec_7430 the latter section we said speaks in terms of an individual however an individual must demonstrate that he or she has incurred or paid the costs and fees for which an award is sought see prager v commissioner tcmemo_1994_420 cf hong v commissioner supra pincite n as an initial matter we note that like sec_7430 the equal_access_to_justice_act eaja codified pincite u s c sec_504 and sec_28 u s c section allows courts to award attorney's_fees and other expenses to a prevailing_party in actions against the government at times we will draw on the more extensive case law under the eaja in order to interpret an analogous provision in sec_7430 942_f2d_459 8th cir where wording is consistent courts read the eaja and sec_7430 in harmony 769_f2d_1440 ndollar_figure 10th cir 91_tc_673 revd on another issue 891_f2d_1167 5th cir meaning of paid_or_incurred by virtue of its requirement that attorney's_fees have been incurred by the party sec_7430 differs from some other fee-shifting statutes for example unlike the civil rights attorneys fees awards act of which provides for allowance of a reasonable attorney's fee as part of the costs sec_7430 is more narrowly drawn and requires that to receive an award attorney's_fees must have been paid_or_incurred 87_tc_838 this is an important distinction to be eligible for an award of fees under sec_7430 petitioner must be able to show that she has paid those fees or incurred an obligation to pay them id pincite plain language of sec_7430 indicates that recovery is limited to actual expenditures the court has observed that the meaning of incurred in the context of sec_7430 is 'to become liable or subject_to bring down upon oneself ' id pincite in analogous circumstances it has been held that fees are incurred when there is a legal_obligation to pay them 856_f2d_56 8th cir applying sec_304 of the uniform relocation assistance and real_property acquisition policies act of u s c sec a fees must be actually incurred accord 908_f2d_1407 8th cir construing the eaja to a similar effect the fact that petitioner here may have retained and was represented by attorneys and other professionals in the administrative and judicial proceedings is not sufficient to meet the requirements of sec_7430 see eg 762_f2d_1077 d c cir 9there is a well-recognized exception not pertinent here to this requirement in proceedings under the eaja in light of the legislative_history of the act and for reasons of public policy parties who are represented by a legal services organization or by an attorney pro bono are not precluded from an award of fees and costs under the eaja awards are routinely made in those circumstances even though the claiming party did not pay or incur fees see eg 924_f2d_1577 fed cir 908_f2d_1407 8th cir 873_f2d_402 d c cir 765_f2d_1562 n 11th cir individual plaintiffs retained attorney and received representation but payment was made by another the unification church payment of fees and costs the issues involved in the gift_tax deficiency cases of petitioner and her husband were identical the primary question to be answered was on the valuation_date what was the value of stock in the company given as split_gifts by mr thompson and petitioner to their children both petitioner and her husband were represented by the same legal counsel under these circumstances close scrutiny of the record before us is warranted to determine what fee arrangement in fact existed see 873_f2d_402 d c cir concern about evasion of party eligibility requirements is highest where one counsel represents more than one party especially where the wealth of one or more of those parties would likely cause disqualification from recovering fees mr thompson engaged mr hawkins and hired mr batson the company of which mr thompson is chairman and principal_shareholder paid mr batson's fee and the payment was charged as compensation to mr thompson the evidence further shows that mr thompson hired mr aughtry who in turn hired mr mercer the valuation expert who represented petitioner and mr thompson after the filing of the petition in this case mr mercer's fee was paid_by the company and the payment charged as compensation to mr thompson moreover the company advanced other litigation costs in an unspecified amount and charged them as compensation to mr thompson the only evidence in this record that petitioner paid any of the fees and costs in this case is her date check to mr thompson in the amount of dollar_figure that bears the notation reimburse legal exp as demonstrated by the date date the check was written after the court's order requesting stipulated facts concerning whether petitioner had paid_or_incurred fees and costs we also note that the check is dated days after the sworn affidavit dated date in which petitioner stated that to the best of her knowledge and belief she had incurred and paid attorney's_fees and costs of dollar_figure the date of petitioner's check is not its only questionable characteristic petitioner submitted a summary of assets as of the end of the year attached to her affidavit of date an examination of the summary of assets fails to reveal any apparent source of liquid funds10 from which petitioner could write a check for dollar_figure to mr thompson since petitioner is not employed and most of her assets have come from mr thompson we are reluctant to place much weight on her check to him as 10petitioner has not stated that she converted any of her other assets into cash evidence that she has paid the subject fees and costs on the contrary the reimbursement check written by petitioner to mr thompson is additional evidence that he is the person who paid the fees and costs in this case the conduct of petitioner and mr thompson strongly suggests that it was never intended that petitioner would incur or pay any fees in this matter in our judgment the timing of the reimbursement check and petitioner's lack of liquid funds strongly suggest an attempt by petitioner and her husband to circumvent the net_worth requirement for a sec_7430 award rather than her bona_fide payment of an obligation we must look to the substance of what occurred allowance of a fee award to petitioner would effectively allow her to recover costs incurred by mr thompson an ineligible litigant who actually absorbed the financial burden of the litigation in addition we need not address petitioner's arguments sounding in contract including quantum meruit at any length suffice it to say that payment to a creditor discharges a debtor's obligation see ga code ann sec michie unlike 931_fsupp_1564 s d ga payments of all the litigation costs here at issue were made by the company and charged as compensation to mr thompson based on the record before us we hold that petitioner has failed to carry her burden of showing that she paid_or_incurred within the meaning of sec_7430 any fee or cost11 identified in her motion to reflect the foregoing an appropriate order and decision will be entered 11we have considered whether petitioner has paid any miscellaneous administrative or litigation cost in an attempt to determine whether petitioner is entitled to recover the fee for filing her petition we discovered that petitioner's petition and that of her husband mr thompson were sent to the court by federal express in a single envelope the receipt attached to the envelope indicates the sender to be mr hawkins the internal billing reference is listed as l n thompson jr also the parties have stipulated that in addition to the fees of mr batson and mr mercer t s hardwoods inc advanced other unspecified litigation costs and charged them as income to mr thompson
